UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-7290


BOBBY GILBERT,

                 Plaintiff - Appellant,

          and

CARL POLLEN,

                 Plaintiff,

          v.

WILLIAM R. BYARS, Agency Director, South Carolina Department
of Corrections; JOSEPH MCFADDEN, Warden; DANTE WRIGHT;
JEROME MIDDLETON; RACHEL LADAGGA; MS. ROPPER; MS. FOWLER;
THOMAS SEARS; TARRANCE JACKSON,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Mary G. Lewis, District Judge.
(2:13-cv-02163-MGL)


Submitted:   January 22, 2015               Decided:   January 27, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby Gilbert, Appellant Pro Se. Hugh Willcox Buyck, Gordon
Wade Cooper, BUYCK, SANDERS & SIMMONS, Charleston, South
Carolina; Elloree Ann Ganes, Robert Holmes Hood, Benjamin
Houston Joyce, Thomas Happel Scurry, HOOD LAW FIRM, Charleston,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Bobby    Gilbert      appeals        the    district    court’s       order

accepting     the    recommendation         of    the    magistrate       judge    and

dismissing his 42 U.S.C. § 1983 (2012) claims without prejudice

for failure to properly exhaust his administrative remedies.                         We

have     reviewed    the     record   and        find    no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     See Gilbert v. Byars, No. 2:13-cv-02163-MGL (D.S.C. Aug.

14, 2014).       We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented     in   the    materials

before    this    court    and   argument    would      not   aid   the   decisional

process.



                                                                            AFFIRMED




                                        3